In the

    United States Court of Appeals
                For the Seventh Circuit
No. 18‐1384

LEROY PALMER,
                                                 Plaintiff‐Appellant,

                                 v.


CRAIG P. FRANZ, RN,
                                                Defendant‐Appellee.


        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 13 C 01698 — Thomas M. Durkin, Judge.



     ARGUED JANUARY 16, 2019 — DECIDED JUNE 26, 2019


   Before BAUER, ROVNER, and HAMILTON, Circuit Judges.
    BAUER, Circuit Judge. LeRoy Palmer (“Palmer”) is an inmate
in the custody of the Illinois Department of Corrections
(“IDOC”). In lieu of a left‐hand, Palmer has a nub which
terminates at the wrist and does not have any functional
fingers.
2                                                 No. 18‐1384

   Prior to his residency at the Northern Reception and
Classification Center (the “NRC”), Palmer was a resident of the
Shawnee Correctional Center (“Shawnee”). While at Shawnee,
the medical director issued Palmer a low bunk pass for an
indefinite duration.
    In preparation for a court appearance in Cook County,
Palmer was transferred to the NRC on January 11, 2012. When
he arrived defendant Craig P. Franz (“Franz”), an employee of
Wexford Health Services, Inc. (“Wexford”), conducted a
routine intake screening. A transferred inmate is accompanied
by a transfer summary completed by the originating institu‐
tion. The top half of Palmer’s intake form had been completed
by a nurse at Shawnee and noted Palmer’s missing hand. Franz
noted the deformity but ignored Palmer’s explicit request for
a low bunk permit. Franz took no other steps in conjunction
with Palmer’s deformity or his request for an accommodation:
he did not issue a permit, notify any other member of the
medical staff, or put Palmer in queue to see a doctor.
    When Palmer was escorted to his assigned cell the bottom
bunk was occupied. Palmer informed the guard that he had a
low bunk pass at Shawnee but was told that without a pass for
the NRC, the guard could not do anything. Palmer was forced
to use the top bunk.
    Over the next eleven days Palmer made two requests to see
a doctor to get a low bunk pass; neither request was acknowl‐
edged. On the morning of January 22, 2012, Palmer fell while
attempting to climb down from the upper bunk. He landed on
his knee and suffered a severe injury. Following his fall from
No. 18‐1384                                                   3

the top bunk, Palmer was issued a low bunk permit and
assigned to a low bunk.
    From February 2, 2012, through July 11, 2012, Palmer was
transferred throughout the Illinois correctional system. He was
transferred from the NRC to the Cook County Jail, back to the
NRC, and back to Shawnee before he was again transferred to
the NRC. In April and August of 2012, Palmer filed grievances
with IDOC because he was unable to secure a low bunk permit
and as a result he was injured.
    On September 12, 2012, after not receiving a response to his
grievances, Palmer appealed the apparent denials to the
Administrative Review Board, which also went unanswered.
   On March 5, 2013, Palmer filed a complaint in the United
States District Court for the Northern District of Illinois. On
March 11, 2013, the district court granted Palmer’s motions to
proceed in forma pauperis and for the appointment of counsel
pursuant to the local rule. Finally, the operative complaint
(Fourth Amended Complaint) was filed.
    This Complaint alleged, inter alia, that Franz was deliber‐
ately indifferent to Palmer’s serious medical need when he
refused to issue a low bunk permit and that this constituted a
violation of the Eighth Amendment.
   Following the close of discovery, Franz filed a motion for
summary judgment arguing that: Palmer’s deformity did not
constitute a serious medical need; Palmer failed to show Franz
was subjectively aware of the alleged medical need; and that
Palmer failed to show Franz was deliberately indifferent to any
medical need or risk.
4                                                     No. 18‐1384

    On September 18, 2017, the district court granted Franz’s
motion for summary judgment. The court determined that
Franz was not deliberately indifferent to Palmer’s serious
medical need because he was not authorized to issue a low
bunk permit and he was unaware of any issue regarding
Palmer’s bunk assignment. And, Palmer’s negligence claim
raised issues of medical judgment, and necessarily implicated
the Healing Arts and Medical Practices Act that Palmer had
not complied with. The district court entered judgment in
favor of Franz on Palmer’s Eighth Amendment claim and
dismissed Palmer’s negligence claim without prejudice.
                         DISCUSSION
    A. The Standard of Review
    Our review of a district court’s grant of summary judgment
is de novo and all reasonable inferences are drawn in favor of
the nonmovant. Valenti v. Lawson, 889 F.3d 427, 429 (7th Cir.
2018). “Summary judgment is appropriate if there is no
genuine dispute as to any material fact, and the moving party
is entitled to judgment as a matter of law.” Dunderdale v. United
Airlines, Inc., 807 F.3d 849, 853 (7th Cir. 2015) (citing Fed. R.
Civ. P. 56(a)); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986).
    “A genuine issue of material fact exists when the evidence
is such that a reasonable jury could return a verdict for the
nonmoving party.” Wells v. Coker, 707 F.3d 756, 760 (7th Cir.
2013) (internal quotation marks and citation omitted). “When
opposing parties tell two different stories, one of which is
blatantly contradicted by the record, so that no reasonable jury
could believe it, a court should not adopt that version of the
No. 18‐1384                                                     5

facts for purposes of ruling on a motion for summary judg‐
ment.” Scott v. Harris, 550 U.S. 372, 380 (2007).
    To succeed in his claim for a violation of the Eighth
Amendment, Palmer must show he faced a substantial risk due
to an objectively serious medical condition and that Franz was
deliberately indifferent to that risk. Estelle v. Gamble, 429 U.S.
97, 104–05 (1976); Burton v. Downey, 805 F.3d 776, 784 (7th Cir.
2015).
       “An objectively serious medical condition is one
       that has been diagnosed by a physician as man‐
       dating treatment or one that is so obvious that
       even a lay person would perceive the need for a
       doctor’s attention. A medical condition need not
       be life‐threatening to be serious; rather, it could
       be a condition that would result in further
       significant injury or unnecessary and wanton
       infliction of pain if not treated.”
Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010). If Palmer can
prove the objective component, he must then show that Franz
deliberately disregarded the risk of harm. “This is not to say
that a prisoner must establish that officials intended or desired
the harm that transpired. Instead, it is enough to show that the
defendants knew of a substantial risk of harm to the inmate
and disregarded the risk.” Greeno v. Daley, 414 F.3d 645, 653
(7th Cir. 2005). “[A] factfinder may conclude that a prison
official knew of a substantial risk from the very fact that the
risk was obvious.” Zaya v. Sood, 836 F.3d 800, 805 (7th Cir.
2016) (quoting Farmer v. Brennan, 511 U.S. 825, 842 (1994)).
6                                                  No. 18‐1384

    B. A Jury Could Conclude that Palmer Faced a Substan‐
       tial Risk of Harm Due to His Physical Deformity
    The district court properly found that a jury could conclude
that Palmer’s physical disability constituted a serious medical
condition and required an accommodation. Palmer’s mal‐
formed left hand is precisely the type of medical condition that
was diagnosed by a physician as mandating treatment and is
so obvious that even a lay person could perceive the need for
an accommodation. Gayton, 593 F.3d at 620.
    Franz argues that Palmer did not establish that he suffers
from an objectively serious medical condition. Franz suggests
that ignoring Palmer’s deformity would not result in further
injury or a wanton infliction of pain because Palmer was born
with this condition and has learned to adapt to his physical
limitations. This argument is without merit. The district court
properly applied Seventh Circuit precedent when it stated:
“[a]lthough Palmer’s medical condition may not have required
treatment per se, it did require [an] accommodation.” Palmer v.
Franz, No. 13‐cv‐1698, 2017 WL 4122741, at *4 (N.D. Ill.
Sept. 18, 2017). Here, it is plainly obvious that Palmer had a
physical deformity that was obvious to a lay person. As a
result of the deformity, Palmer required additional medical
care. While medical care was not “treatment” in the traditional
sense, Palmer’s deformity did require an accommodation—a
low bunk permit. Accordingly, we agree with the district court
that Palmer’s physical disability constituted a serious medical
condition necessitating an accommodation under the Eighth
Amendment.
No. 18‐1384                                                    7

   Franz advocates for a standard which would mean that an
inmate born missing a leg could be forced to hop or crawl
through a correctional facility because his deformity would not
directly cause further injury or pain and because he would
have learned to adapt to his condition. We decline Franz’s
invitation to implement this new standard.
   There is evidence to suggest Franz was deliberately
indifferent to the risk posed by Palmer’s congenital deformity.
Our decision in Withers v. Wexford Health Sources, Inc., 710 F.3d
688, 689 (7th Cir. 2013), is informative. In Withers, we noted
that a nurse’s insouciance to an inmate’s inability to climb onto
a high bunk was evidence of deliberate indifference to a
heightened risk of harm. There, the inmate informed the nurse
that he could not climb onto his bed, but she responded that
when he was tired enough he would make the climb. He tried
but fell. Id. at 689. Here, Franz was alerted to the risk of harm
but declined to take any affirmative steps to mitigate the risk.
   The district court found that Franz was powerless to help
Palmer in his pursuit of a low bunk pass. The district court also
found that various witness’s testimony and other evidence was
not sufficient to create a factual dispute about what Franz
could have done to secure Palmer’s low bunk pass. But, this
determination is contrary to our precedent.
    “In deciding a motion for summary judgment, neither the
district court nor this court may assess the credibility of
witnesses … or balance the relative weight of conflicting
evidence. The courts must view all the evidence in the record
in the light reasonably most favorable to the nonmoving
8                                                       No. 18‐1384

parties.” Stokes v. Bd. of Educ. of the City of Chicago, 599 F.3d 617,
619 (7th Cir. 2010).
    Here, Palmer presented testimony evidence from an IDOC
representative who testified that: an inmate with an existing
low bunk pass could be issued a low bunk pass upon arrival at
the new facility, given a bridge order until a permanent pass is
issued, given a temporary pass by the screening nurse, or the
nurse could insure that the inmate promptly saw a doctor. This
evidence is sufficient to create a competing inference which
should have been presented to the jury.
                         CONCLUSION
   Here, the evidence is enough to allow a reasonable jury to
conclude that: Palmer suffered from an objectively serious
medical condition; Franz knew of the heightened risk of harm;
and Franz deliberately failed to act in the face of that harm.
Because a reasonable jury could have concluded that Franz’s
refusal to act was a conscious decision to ignore the risk of
harm posed to Palmer, we reverse the decision of the district
court and remand for further proceedings consistent with this
opinion.